DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Amended claims 1 and 16 are directed to an invention that lacks unity with the invention originally claimed for the following reasons: 
	Present claim 1 lacks unity with previously examined claim 10 (claims filed on 2/8/2021).  The claims lack unity with each other since the claims both require the technical features of an injection device comprising: a body for holding a syringe having a needle at one end thereof, a cap that is removably attached to the body and has an outer cap and a needle shield configured to frictionally engage with the syringe to cover the needle; a biasing member that is configured to urge the cap away from the body; and, a lock comprising a latch or bayonet connection that is moveable between a locked state, wherein the lock holds the cap and body together, and an unlocked state, wherein the cap and body are able to move apart, wherein the outer cap is rotatable relative to the body to move the lock to the unlocked state.  However, these technical features are not special technical features as they do not make a contribution over the prior art, as discussed in the Final Rejection mailed on 5/17/2021).
	Present claim 16 lacks unity with previously examined claim 16 (claims filed on 2/8/2021).  These claims lack unity with each other since the claims both require the technical feature of a method of removing a cap from an end of a body of an injection device, the cap comprising an outer cap and a needle shield to frictionally engage with a 
	The examiner further notes that if the claims would have been examined, the claims would raise 112(a) new matter issues with several dependent claims.  For example, it is evident that the claims are now directed to the embodiment of figs. 2-6 (first embodiment); however, several dependent claims are directed towards a needle sleeve as shown in figs. 13-17 (second embodiment).  There is not support for the first embodiment of the application to have the needle sleeve of the second embodiment.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, all claims are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/           Examiner, Art Unit 3783                                                                                                                                                                                             

                                                                                                                                                                                   /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783